DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
● Claim 13, the limitations “the ferroelectric material that has a tapered profile… positioned between the lower metal line and the upper metal line and in direct contact with the first tapered metal electrode and the second tapered metal electrode” are similar to the limitations “a ferroelectric material comprising a tapered profile in a remaining portion of the tapered trench between and separating the first electrode and the second electrode” as recited in claim 12 upon which it depends.
● Claim 14, the limitations “the first tapered electrode and the second tapered electrode each directly contacts sidewalls of the tapered trench, with the ferroelectric material filling a remaining portion of the tapered trench” are similar to the limitations “with a first tapered metal electrode directly contacting to… a sidewall of the tapered trench, and a second tapered metal electrode directly contacting to… an opposing sidewall of the tapered trench; and a ferroelectric material… in a remaining portion of the tapered trench” as recited in claim 12 upon which it depends.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2002/0155659) in view of Mikawa et al (US 2006/0038217) and Ng et al (US 6,624,040).
Regarding claim 1, Chen (Figs. 2F-2H) discloses a structure, comprising: a first metallization feature 112; a ferroelectric capacitor comprising a first electrode (132, 126) directly contacting a first sidewall of a trench in an insulator material 120, a second electrode (134, 126) directly contacting a second sidewall of the trench in the insulator material and a ferroelectric material 138 or 140 ([0019]) comprising located between the first electrode and the second electrode in a remaining portion of the trench in the insulator material 120, the first electrode (132, 126) contacting the first metallization feature 112, wherein the insulator material 120 ([0015]) is different material than the ferroelectric material 140 ([0019]).
Chen does not disclose the first electrode, the second electrode, the first and second sidewalls of the trench being tapered and the ferroelectric material comprising a tapered profile having a shape as claimed.
However, Mikawa (Fig. 6) teaches a capacitor structure comprising: an electrode 14b directly contacting the first and second sidewalls of a trench, the electrode 14b and the first and second sidewalls of a trench being tapered, and a ferroelectric material 15 (not shown in Fig. 6, see Fig. 5 and [0153]) comprising a tapered profile with a bottom having a narrower cross-section than a top ([0153]).  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 
Neither Chen nor Mikawa disclose a second metallization feature contacting the second electrode.
However, Ng (Fig. 12) teaches a capacitor structure comprising a second metallization feature 92 contacting a second electrode 52. Accordingly, it would have been obvious to contact the second electrode of Chen to a second metallization layer in order to provide the electrical contact to the second electrode of the capacitor.
Regarding claims 4 and 6, Chen (Fig. 2H) further discloses the first metallization feature 112 directly contacts the first electrode (132, 126) from underneath of the trench, but does not disclose the second metallization feature directly contacts the second electrode from on top of the trench.
However, Ng (Fig. 12) teaches a capacitor structure comprising a second metallization feature 92 directly contacting the second electrode 52 from on top of the trench.   Accordingly, it would have been obvious to further modify the structure of Chen by forming the second metallization feature directly contacting the second electrode from on top of the trench in order to provide the electrical contacts from the second electrode to the upper electronic components according to the requirements of the integrated circuit layout.

However, Ng (Fig. 12) teaches a capacitor structure comprising a doped high-k dielectric material including a hafnium based material (column 4, lines 6-12).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to substitute the ferroelectric material of hafnium based material as claimed for the ferroelectric material of Chen because of their equivalence for their use in the semiconductor art as the high-k dielectric materials and the selection of any of these known equivalents to be used as capacitor dielectric materials for increasing the memory capacity of the capacitor would be within the level of ordinary skill in the art. 
Regarding claims 7-8 and 11, Chen does not disclose the tapered ferroelectric capacitor has different polarization states/ multiple states and an electric field varies along a height of the vertical capacitor.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Chen’s modified device (as modified by Mikawa above) both have the taped ferroelectric materials (i.e., a material that has a spontaneous electric polarization that can be reversed by the application of an external electric field) 
Regarding claims 9-10, Chen (Figs. 2F-2H) further discloses: the tapered ferroelectric capacitor (as modified by Mikawa and Ng) is offset with respect to the first metallization feature 112 and the second metallization feature (corresponding 92 in Ng) such that the first metallization feature 112 is laterally offset from the second metallization feature 92, the first metallization feature 112 is below the tapered ferroelectric capacitor and directly contacts the first tapered electrode, and the second metallization feature 92 is above the tapered ferroelectric capacitor and directly contacts the second tapered electrode; the ferroelectric capacitor is a vertical capacitor, and wherein: the vertical ferroelectric capacitor is provided within the trench, the first electrode (132, 126) extends from a bottom of the trench to a top of the trench, the second electrode (134, 126) extends from the bottom of the trench to the top of the trench, and the ferroelectric material 140 extends from the bottom of the trench to the top of the trench.
Claims 12-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2002/0155659) in view of Mikawa et al (US 2006/0038217), Ng et al (US 6,624,040) and Abe et al (US 5,155,573).
Regarding claim 12-13, Chen (Figs. 2F-2H) discloses a multi-level FRAM cell comprising: a lower via 112; and a vertical ferroelectric capacitor ([0019]) within a trench of insulator material 120 on the lower via, with a first metal electrode (134, 126) directly 
Chen does not disclose the first electrode, the second electrode, the first and second sidewalls of the trench being tapered and the ferroelectric material comprising a tapered profile having a shape as claimed.
However, Mikawa (Fig. 6) teaches a capacitor structure comprising: an electrode 14b directly contacting the first and second sidewalls of a tapered trench, the electrode 14b and the first and second sidewalls of a trench being tapered, and a ferroelectric material 15 (not shown in Fig. 6, see Fig. 5 and [0153]) comprising a tapered profile with a bottom having a narrower cross-section than a top ([0153]).  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Chen by forming the first and second sidewalls of the trench being tapered and the ferroelectric material comprising a tapered profile having a shape as set forth above because as is well known, such tapered trench shape would improve the step coverages of the capacitor electrodes and the capacitor ferroelectric material within the trench, as taught by Mikawa ([0153]).

However, Ng (Fig. 12) teaches an FRAM cell comprising a metallization feature 92 including an upper metal line and upper via and the upper via directly contacting the first metal electrode 52.   Accordingly, it would have been obvious to further modify the structure of Chen by forming a metallization feature including an upper metal line and upper via and the upper via directly contacting the first metal electrode in order to provide the electrical contacts from the first metal electrode to the upper electronic components according to the requirements of the integrated circuit layout.
Chen does not disclose a lower metal line formed under the lower via 112.
However, Abe (Fig. 13) teaches an FRAM cell comprising a lower metal line 30 formed under a lower via (i.e., half bottom portion of 35a) and the lower via directly contacting a second metal electrode 35a from underneath the trench.  Accordingly, it would have been obvious to further modify the structure of Chen by forming a lower metal line under the lower via 112 in order to provide an additional metal level in the multilevel interconnects according to the requirements of the integrated circuit layout.
Regarding claims 14-16, 18 and 21, Chen (Figs. 2F-2H) further discloses: the first electrode (134, 126) and the second electrode (132, 126) each directly contacts sidewalls of the trench, with the ferroelectric material 140 filling a remaining portion of the trench; the ferroelectric material 140 is composed of a doped high-k dielectric material ([0019]); the lower via 112 and the upper via 92 (as modified by Ng above) each contact only a single electrode, and wherein the first tapered metal electrode and the second tapered metal electrode (as modified by Mikawa’s Fig. 6 above) are within 
Regarding claims 17 and 19, Chen does not disclose the tapered vertical ferroelectric capacitor has more than two memory states and an electric field varies along a height of the tapered vertical ferroelectric capacitor.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Chen’s modified device (as modified by Mikawa) both have the taped ferroelectric materials (i.e., a material that has a spontaneous electric polarization that can be reversed by the application of an external electric field) and the distances (or widths) of the ferroelectric materials are varied in vertical direction, 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-19 and 21 have been considered but are moot because the new reference is applied in the new ground of rejection (different combinations, interpretations, etc.). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHAT X CAO/           Primary Examiner, Art Unit 2817